Citation Nr: 1233239	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  08-11 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of service connection for a right knee disability, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to October 1968.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO confirmed and continued previously denied claims of service connection for a right knee disability and a left knee disability because new and material evidence had not been received to reopen these previously denied claims.  

In September 2008, the Veteran testified at a personal hearing before a Veterans Law Judge who has since retired from the Board.  A transcript of his testimony is associated with the claims file.  In July 2012 correspondence, the Board afforded the Veteran another opportunity to present additional testimony in support of his appeal at a second personal hearing before a Veterans Law Judge who would be assigned to his appeal.  38 C.F.R. § 20.717.  As the Veteran did not timely respond to this inquiry, the Board assumes that the Veteran does not desire a subsequent Board hearing.  

Meanwhile, in a February 2009 decision/remand, the Board reopened the issue of entitlement to service connection for degenerative joint disease of the left knee status post arthroscopy, partial lateral meniscectomy and total knee arthroplasty (left knee disability), and remanded that issue back to the RO for additional development of the record.  The RO also remanded the issue of whether new and material evidence has been received to reopen a previously denied claim of service connection for a right knee disability, back to the RO for additional development of the record.  

Both issues were again remanded by the Board in July 2010, and in a September 2011 decision, the Board denied entitlement to service connection for degenerative joint disease of the left knee, status post arthroscopy, partial lateral meniscectomy and total knee arthroplasty (left knee disability).  The issue of whether new and material evidence had been received to reopen a previously denied claim of service connection for a right knee disability was once again remanded back to the RO for additional development of the record, namely to correct a procedural defect.  

The reopened claim of service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1999 decision, the RO denied a claim of service connection for a bilateral knee condition.  Notice of that determination and appellate rights were sent to the Veteran in January 1999, but the Veteran did not appeal that determination.  

2.  In a November 2001 rating decision, the RO confirmed and continued the previously denied claim of service connection for a bilateral knee condition because new and material evidence had not been received to reopen the previously denied claim.  The Veteran was provided with notice of that determination as well as his appellate rights that same month, but the Veteran did not appeal.

3.  In a September 2002 rating decision, the RO confirmed and continued the previously denied claim of service connection for a right knee disorder because new and material evidence had not been received to reopen the previously denied claim.  The Veteran was provided with notice of that determination as well as his appellate rights in October 2002, but the Veteran did not appeal.

4.  Evidence submitted since the RO's September 2002 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for a bilateral knee condition, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's January 1999, November 2001, and September 2002 decisions are final.  38 U.S.C.A. § 7105 (West 2002). 

2.  New and material evidence has been received since the RO's September 2002 decision which denied service connection for a bilateral knee condition; thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a right knee disability.  

Given the favorable nature of the Board's decision on the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for a right knee disability, there is no prejudice to the appellant, regardless of whether VA has satisfied its duties of notification and assistance with respect to reopening previously denied claim.  In other words, despite any defect in the notice provided to the Veteran regarding new and material evidence, the matter is subsequently reopened by the Board; thus, any defect in this regard results in harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Veteran's service treatment records (STRs) show that the Veteran sought treatment for a right knee injury in 1967 and May 1968.  A June 1967 radiography report notes that the Veteran fell on his right knee.  There was some swelling over the knee patella.  There was no x-ray evidence of a fracture, dislocation or bone destructions.  The films showed a bipartite patella.   A May 1968 STR reveals complaints of knee pain times two years, with the Veteran lacking 5 degrees of full extension on examination.  There was moderate retropatellar crepitus.  The diagnosis was chondromalacia.  X-ray of the right knee revealed a bipartite patella, otherwise negative.  

In a January 1999 rating decision, the RO denied the Veteran's claim of service connection for a bilateral knee condition because the Veteran's separation examination was negative for any residuals and no complaints of any knee problems were noted by the Veteran.  The RO determined that the in-service knee issues were acute and no residuals were shown at the time of separation.  The RO provided notice to the Veteran of that decision as well as his appellate rights in January 1999.  The Veteran did not appeal.  While VA medical records were thereafter received, within one year of the rating decision, which referenced right knee functional impairment, the January 1999 decision became final when the issue of whether new and material evidence was subsequently adjudicated and a notice of disagreement was not received.  

The Veteran attempted to reopen his claim of service connection for a bilateral knee condition in April 2001.  In support of his claim, he submitted evidence of current treatment for a left knee disability, as well as a lay statement from his wife reporting her knowledge of the Veteran's level of pain due to current knee disabilities.   In a November 2001 rating decision, the RO denied the Veteran's claim of service connection for a bilateral knee condition based on a finding that new and material evidence had not been received to reopen the previously denied claim.  The RO reasoned that the Veteran did not submit any evidence of a nexus between the Veteran's in-service treatment for right and left knee conditions and any current right and/or left knee disability.  The RO provided notice to the Veteran of that decision as well as his appellate rights in November 2001.  The Veteran did not appeal.  

In April 2002, the Veteran submitted a statement and medical records, some of which were duplicative of those previously of record.  He asked that the RO evaluate his new information and provide an answer.  The document did not express disagreement with the decision and a desire to contest the result.  See 38 C.F.R. § 20.201.  Instead, he requested information on how to appeal should the RO determine his information is insufficient.  The RO issued a rating decision in September 2002, which determined that the evidence submitted was not new and material.  The Veteran was informed of the decision and of his appellate rights but did not file an appeal within one year of the rating decision.  He did file a statement in November 2002 indicating that he wished to change representatives and obtain copies of documents from the claims folder, but he did not express disagreement with the rating decision and a desire to contest the result.  Id.  

In light of the above, the January 1999, November 2001, and September 2002 rating decisions became final.  Any prior claims that may have remained pending due to the submission of additional documentation within one year of the applicable rating decision were extinguished pursuant to the September 2002 adjudication, as that determination was not appealed.

The Veteran next filed a claim to reopen in June 2006.  The Veteran reports that he developed a right knee disability during service which has continued since that time.  In other words, the Veteran maintains that his current right knee disability had its onset during service.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996). 

A change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2011); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009). 

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior RO denial in 2002, the RO determined that there was no nexus between the Veteran's current knee condition(s) and the in-service treatment.  That rating decision became final.  

Since the last final decision in September 2002, evidence has been added to the claims file, including the Veteran's personal hearing testimony regarding continuity of symptoms since service.  The 2002 claim was denied because new and material evidence of a nexus had not been presented to reopen the claim.  Currently, the evidence shows that the Veteran has a current right knee disability, and the Veteran reports continuity of symptoms since his military service.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Presuming the credibility of the Veteran's statements for the purpose of reopening the claim, the additional evidence is new and material and reopening is warranted, particularly in light of recent case law which establishes a low threshold for determining whether newly received evidence raises a reasonable possibility of substantiating a previously denied claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that in determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Shade  at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

Based on a review of the complete record, the Veteran has presented new and material evidence to reopen the claim of service connection for a right knee disorder.  He asserts that there has been a continuity of symptomatology, details of which were not previously of record, and this together with the other evidence of record showing an injury in service and a current disability provides a reasonable basis for substantiating the claim.  The newly submitted evidence thus raises a reasonable possibility of substantiating the Veteran's claims for service connection.  New and material evidence having been found, the Veteran's claim for service connection must be reopened.  38 C.F.R. § 3.156.  


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a right knee disability having been submitted, the claim is reopened. 


REMAND

Having reopened the Veteran's claim for service connection for a right knee disability, the Board has jurisdiction to review the issue de novo, based on the whole record.  Further evidentiary development is necessary. 

The Veteran has not been afforded a VA examination; however, one is warranted pursuant to the duty to assist.  See 38 C.F.R. § 3.159 (c)(4) (2011).  In disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Importantly, while the Veteran is competent to report that he began having problems with his right knee in service, and his had problems ever since, he is not necessarily competent to provide a nexus between any current right knee disability and the documented in-service injury, as he is not shown to possess the medical expertise necessary to make this type of determination.  Accordingly, a VA examination is necessary.

Finally, the Veteran should be asked to provide all private medical records pertinent to his claim on appeal, or he may provide VA with authorization to obtain any such records on his behalf.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for his right knee disability since his discharge from service.  In particular, the Veteran should provide, or authorize VA to obtain, any pertinent private records which are not already of record.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011). 

2.  Associate with the claims file or Virtual VA relevant VA medical treatment records pertaining to the Veteran not already of record.  

3.  Thereafter, schedule the Veteran for an appropriate orthopedic examination regarding his claim of service connection for a right knee disability.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The examiner is specifically requested to set forth the diagnosis for any current right knee disability found and opine as to whether any diagnosed condition at least as likely as not (50 percent probability or greater) began in or is related to his active service.  In that regard, the examiner's attention is directed to STRs from 1967 and 1968 as summarized above, the VA medical opinion from March 2001 as summarized above, and the Veteran's reports of continuity of symptomatology since service.  

4.  Ensure that the information and opinion provided by the examiner satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


